Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should 

Claims 17-19, 22-24, 26-28, 35-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-9 of U.S. Patent No. 10,632,764. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17-19, 22-24, 26-28, 35-38 in the application merely defines an obvious variation of a printing apparatus and method disclosed and claimed in the patent. 

Claims 20-21, 25, and 30-34, 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of the U.S. Patent No. 10,632,764 in view of prior of record to Uchida (U.S. Patent 7,506,947)
U.S. Patent No. 10,632,764 discloses and claimed the control unit configured to perform borderless printing according to a printing mode selected from a plurality of printing modes (defines as margin or borderless modes, claim 8), including a platen configured to face the printhead and support the sheet, and a groove configured to be arranged on the platen so as to receive ink discharged from the printhead (claim 7), wherein, in the borderless printing, a moving distance of the carriage in the second direction in a case in which the edge of the sheet is located on the groove is longer than a moving distance of the carriage in the second direction in a case in which the edge of the sheet is not located on the groove (scanning distance according to the margin or borderless printing) with the exception of the following:

Re-claim 21, wherein the detection unit is mounted on the carriage.
Re-claim 25, wherein the printing condition includes at least one of: a distance between the printhead and the sheet, a moving velocity of the printhead, and a suction pressure of a suction portion which is formed on the platen supporting the sheet and is configured to suction the sheet.
Re-claim 30, the detection unit configured to be mounted on the carriage and to detect a location, in the second direction, of an edge of the sheet, which has a predetermined width in the second direction; and a control unit configured to determine a start position of a printing operation associated with a position of the carriage in the second direction, wherein the control unit is configured to change the start position based on a detection result by the detection unit;
Re-claim 31, wherein the control unit is configured to change the start position of the printing operation when a printing condition is changed;
Re-claim 32, wherein the printing condition includes at least one of: a distance between the printhead and the sheet, a moving velocity of the carriage, and a suction pressure of a suction portion which is formed on a platen supporting the sheet and is configured to suction the sheet;
Re-claim 33, wherein the detection unit detects an edge position of an image printed by the printhead; and
Re-claim 34, wherein the control unit changes the starting position based on the position of the edge of the sheet and the position of the edge of the image which are detected by the detection unit;
Uchida discloses the instant claimed printing apparatus comprising: a conveying unit (610) configured to convey a sheet in a first direction; a carriage (608) configured to move in a second direction intersecting the first direction; a printhead (1) configured to be mounted on the carriage and to print an image on the sheet based on print data by discharging ink while the carriage moves in the 
Since both U.S. Patent No. 10,632,764 and Uchida are in the same field of endeavor of borderless printing, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the teachings of Uchida in U.S. Patent No. 10,632,764 for the purpose of improving edge printing quality by reducing the speed of the carriage when it approaches the medium edge.

Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,632,764 in view of prior of record to Mizes et al. (U.S. Patent 8,814,305)

Mizes et al. discloses wherein the borderless printing is performed with the micro-margin which is not more than 1.5 mm in the widthwise direction, (see col.10, lines 27-29). Since both U.S. Patent No. 10,632,764 and Mizes et al. are in the same field of endeavor of marginal printing, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the teachings of Mizes et al. in U.S. Patent No. 10,632,764 for the purpose of printing the medium edge at a desired margin.
Response to Amendment




Applicant's Amendment filed October 8, 2020 has been entered and carefully considered. Claims 35-40 have been added.
Applicants'  arguments with respect to new issues that presents in the new amended claims have been considered as noted in the above new grounds of rejection.
	Applicant argues that U.S. Patent No. 10,632,764, claims 7-9 do not disclose, in borderless printing, a control unit is configured to control a printhead to discharge ink on a region within a sheet and including the edge of the sheet if the edge of the sheet in a second direction is not located on a groove, as is recited in the pending independent claim 17.	
	Examiner disagrees. Claims 7-9 of the patent recite the common functionality of borderless printing in which a determining unit and control unit configured to perform printing beyond the edge(s) (see patent claim 7, lines 51-55) according to a printing mode (applied to the newly pending claims 35, 37, 39) selected from a plurality of printing modes (defined as margin or borderless printing modes, see patent claim 8) and to discharge ink on a region within the sheet and including the edge of the sheet  if the edge of the sheet in the second direction is not located on the groove. (As best construed, “within but not beyond the sheet” can be defined as edge to edge printing, patent claim 7, lines 62-64.)

	In view of the foregoing reasons, the examiner asserts that all limitations have been properly evaluated and that the double patenting rejection as applied remains proper.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 8:30AM – 5:00PM. .
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853
January 13, 2021